DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0308002 to Yang et al. (hereinafter Yang) in view of Colinge et al. (US 2015/0137067, hereinafter Colinge) and Anderson et al. (US 2018/0331101, hereinafter Anderson).
With respect to Claim 1, Yang discloses a semiconductor structure (e.g., a semiconductor device including a vertical gate all around transistor) (Yang, Figs. 1A-1B, ¶0002, ¶0009-¶0017, ¶0018-¶0047), comprising:
       a substrate (e.g., 106) (Yang, Fig. 1A, ¶0011, ¶0019);
       a doped source layer (e.g., 116B) (Yang, Fig. 1A, ¶0012, ¶0025), formed in the substrate (106);
       a channel pillar (e.g., 108) (Yang, Fig. 1A, ¶0011, ¶0025), formed on the doped source layer (116B);
        a gate structure (e.g., 114/126/132, including a gate dielectric layer 110, a gate electrode 112, and a spacer 126/132) (Yang, Fig. 1A, ¶0027-¶0032), formed on a sidewall surface of the channel pillar (e.g., 108);
       a first contact layer (e.g., 122) (Yang, Fig. 1A, ¶0014-¶0015), having a top surface coplanar with a top surface of the doped source layer (116B) and a first thickness (e.g., a vertical dimension H of about 3 nm to about 30 nm) and formed at a surface of the doped source layer (116B); and
       a second contact layer (e.g., a silicide layer on an upper portion of source/drain region 116A) (Yang, Fig. 1A, ¶0035, ¶0036), having a top surface coplanar with a top surface of the gate structure (e.g., the spacer 132 of the gate structure) and a second thickness and formed on a top surface of the channel pillar (108).
	Further, Yang does not specifically disclose that the first thickness is greater than the second thickness.
However, Colinge teaches a nanowire FET transistor (Colinge, Figs. 1A-1B, ¶0001, ¶0003-¶0005, ¶0025-¶0032) including a source region (106) on a first end of nanowire channel (110) and a drain region (112) on a second end of nanowire channel (110), a source silicide (108) formed on the source region, (106) and a drain silicide (114) formed on the drain region (112), wherein the source silicide and the drain silicide have different geometries, thicknesses, and/or compositions which are optimized for better device performance (Colinge, Figs. 1A-1B, ¶0027-¶0031), specifically, the drain silicide (114) is optimized for sitting atop of the nanowire, and the source silicide (108) is optimized for the higher thermal budget.
Further, Anderson teaches forming a vertical transistor comprising a bottom source/drain contact (104) (Anderson, Fig. 24, ¶0035-¶0038, ¶0043, ¶0074) including silicide and having a thickness ranging from 10 nm to 500 nm, and top source/drain contact including silicide (140/142) having a uniform thickness ranging from 1 nm to 10 nm.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Yang by optimizing the geometries, thicknesses, and compositions of the source silicide and the drain silicide as taught by Colinge, such that the thickness of the top source/drain silicide has a thickness in a range that is smaller than that of the bottom source/drain silicide to have semiconductor structure, wherein the first thickness is greater than the second thickness in order to provide gate-all-around nanowire channel field-effect transistor with improved device performance; and to provide improved vertical transistor with reliable gate stack for the higher integration density (Colinge, ¶0001, ¶0003-¶0005, ¶0027-¶0032; Anderson, ¶0035-¶0038).
Regarding Claim 2, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 1. Further, Yang does not specifically disclose that the first thickness is in a range of approximately 5 nm to 10 nm. However, Yang teaches that the source/drain silicide (122) has a vertical dimension (H) (Yang, Fig. 1A, ¶0014) of about 3 nm to about 30 nm, the silicide region (122) is formed so as to reduce contact resistance and parasitic resistance of the VGAA transistor. The claimed range overlaps the range of Yang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming the bottom source/drain silicide as taught by Yang to have the semiconductor structure, wherein: the first thickness that is in a range of approximately 5 nm to 10 nm in order to provide improved vertical gate-all-around (VGAA) nanowire channel field-effect transistor with reduced contact resistance and parasitic resistance of the VGAA transistor (Yang, ¶0002, ¶0009, ¶0014, ¶0016, ¶0042).
Regarding Claim 3, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 1. Further, Yang does not specifically disclose that the second thickness is in a range of approximately 3 nm to 6 nm. However, Anderson teaches (Anderson, Fig. 24, ¶0074) top source/drain contact including silicide (140/142) having a uniform thickness ranging from 1 nm to 10 nm. The claimed range overlaps the range of Yang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming the top source/drain silicide as taught by Anderson to have the semiconductor structure, wherein: the second thickness is in a range of approximately 3 nm to 6 nm in order to provide improved vertical gate-all-around (VGAA) nanowire channel field-effect transistor with reduced contact resistance and parasitic resistance of the VGAA transistor (Yang, ¶0002, ¶0009, ¶0014, ¶0016, ¶0042).
Regarding Claim 4, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 1. Further, Yang discloses the semiconductor structure, wherein: the first contact layer (e.g., 122) (Yang, Fig. 1A, ¶0035-¶0036) is made of a metal silicide, the metal silicide including titanium silicide, nickel silicide, cobalt silicide, or a combination thereof; and -29-Clien Ref No. 2018-00713-SH-US A 1torney Docket No. 00158.0695.OOUSthe second contact layer (e.g., a silicide layer on an upper portion of source/drain region 116A) (Yang, Fig. 1A, ¶0035, ¶0036) is made of a metal silicide, the metal silicide (of the second contact layer) including titanium silicide, nickel silicide, cobalt silicide, or a combination thereof.
Regarding Claim 5, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 1. Further, Yang discloses the semiconductor structure, further including: a first conductive structure (e.g., 124) (Yang, Fig. 1A, ¶0016, ¶0017), formed on the first contact layer (e.g., 122), but does not specifically disclose a second conductive structure, formed on the second contact layer. However, Anderson teaches forming a vertical transistor comprising a top conductive structure (148/150) formed on the top source/drain contact (140/142) (Anderson, Fig. 24, ¶0076-¶0078).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming the top contact on the top source/drain silicide as taught by Anderson to have the semiconductor structure, further including a second conductive structure, formed on the second contact layer in order to provide interconnect structure for the improved vertical transistor with reliable gate stack for the higher integration density (Anderson, ¶0035-¶0038, ¶0076-¶0078).
Regarding Claim 6, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 5. Further, Yang discloses that the first conductive structure (e.g., 124) (Yang, Fig. 1A, ¶0016, ¶0017) is made of a metal, the metal (of the first conductive structure) including copper (Cu), tungsten (W), aluminum (Al), or a combination thereof; and the second conductive structure (e.g., 140) (Park, Fig. 4, ¶0039, ¶0040) is made of a metal, but does not specifically disclose that the second conductive structure is made of a metal, the metal (of the second conductive structure) including copper (Cu), tungsten (W), aluminum (Al), or a combination thereof.
However, Anderson teaches forming a vertical transistor comprising a top conductive structure (148/150) formed on the top source/drain contact (140/142) (Anderson, Fig. 24, ¶0076-¶0078), wherein the second conductive structure is made of a metal, the metal including tungsten (W).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming the top contact on the top source/drain silicide as taught by Anderson to have the semiconductor structure, wherein the second conductive structure is made of a metal, the metal including tungsten (W) in order to provide interconnect structure for the improved vertical transistor with reliable gate stack for the higher integration density (Anderson, ¶0035-¶0038, ¶0076-¶0078).
Regarding Claim 7, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 1. Further, Yang discloses the semiconductor structure, wherein the gate structure (e.g., 114/126/132) (Yang, Fig. 1A, ¶0027-¶0032) includes: a first portion (110/132) and a second portion (112/126), wherein: the first portion (110/132) surrounds the channel pillar (e.g., 108) and has a top surface coplanar with the top surface of the second contact layer (116A), and the second portion (112/126) is formed over the substrate (106) on one side of the channel pillar (e.g., 108), but does not specifically disclose that the second portion has a top surface lower than with a top surface of the channel pillar.
However, Anderson teaches forming a vertical transistor comprising a gate structure (140/142) (Anderson, Fig. 24, ¶0048-¶0069) that includes a first portion (132/128/114/116) and a second portion (e.g., gate metal and gate silicide 116/126), wherein the second portion has a top surface lower than with a top surface of the channel pillar to provide isolated gate (Anderson, Fig. 24, ¶0069) covered with the top nitride layer (132) and encapsulation layer (128).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming isolated gate covered with the top nitride layer as taught by Anderson to have the semiconductor structure, wherein the second portion has a top surface lower than with a top surface of the channel pillar in order to provide improved vertical transistor with reliable gate stack for the higher integration density (Anderson, ¶0035-¶0038, ¶0069).
Regarding Claim 8, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 7. Further, Yang discloses the semiconductor structure, wherein the first portion of the gate structure includes: a gate dielectric layer (110) (Yang, Fig. 1A, ¶0027-¶0032) symmetrically formed on the sidewall surface of the channel pillar (108), a first portion of a conductive layer including TiN or TaN formed on the gate dielectric layer (110) (Yang, Fig. 1A, ¶0028); and the second portion of the gate structure includes: a second portion of the conductive layer including TiN or TaN formed over the substrate (106), but does not specifically disclose a first portion of a work function layer, and a first portion of a gate electrode layer formed on the first portion of the work function layer; and a second portion of the work function layer formed over the substrate, and a second portion of the gate electrode layer formed over the second portion of the work function layer.
However, Anderson teaches forming a vertical transistor comprising a gate structure (140/142) (Anderson, Fig. 24, ¶0048-¶0069) that includes a first portion and a second portion, wherein the first portion of the gate structure includes: a first portion of a work function layer (e.g., 116, comprised of TiN ot TaN) (Anderson, Fig. 24, ¶0050), and a first portion of a gate electrode layer (e.g., the silicide 126) (Anderson, Fig. 24, ¶0057) formed on the first portion of the work function layer (116); and a second portion of the work function layer (e.g., TiN ot TaN)  formed over the substrate (102), and a second portion of the gate electrode layer (e.g., a metal layer 116 and the silicide 126)  formed over the second portion of the work function layer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming isolated gate including a work function layer and a gate silicide layer as taught by Anderson to have the semiconductor structure, wherein a first portion of a work function layer, and a first portion of a gate electrode layer formed on the first portion of the work function layer; and a second portion of the work function layer formed over the substrate, and a second portion of the gate electrode layer formed over the second portion of the work function layer in order to provide improved vertical transistor with reliable gate stack having reduced gate electrode resistivity (Anderson, ¶0035-¶0038, ¶0057).
Regarding Claim 9, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 8. Further, Yang discloses the semiconductor structure, wherein the gate dielectric layer (110) is made of a material having a dielectric constant greater than 3.9 (e.g., high-k dielectric material) (Yang, Fig. 1A, ¶0028); the work function layer (e.g., a first conductive layer including TiN or TaN) is made of a material including titanium nitride (TiNx), or tantalum nitride (TaNx), but does not specifically disclose that the gate electrode layer is made of polycrystalline silicon or a metal, wherein the metal includes tungsten (W).
However, Anderson teaches forming a vertical transistor comprising a gate structure (140/142) (Anderson, Fig. 24, ¶0048-¶0069) that includes the silicon layer (118) comprised of polysilicon and the silicide (126) to reduce gate electrode resistivity.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming isolated gate including the gate silicide layer as taught by Anderson to have the semiconductor structure, wherein the gate electrode layer is made of polycrystalline silicon in order to provide improved vertical transistor with reliable gate stack having reduced gate electrode resistivity (Anderson, ¶0035-¶0038, ¶0057).
Regarding Claim 11, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 1. Further, Yang discloses the semiconductor structure, further including: a first isolation layer (e.g., 118), disposed between the gate structure (114) (Yang, Fig. 1A, ¶0012, ¶0016, ¶0026, ¶0029) and the substrate (106); and a second isolation layer (e.g., 126), formed on the first isolation layer (118), wherein: the gate structure (114) is located in the second isolation layer (126).
Regarding Claim 12, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 11. Further, Yang does not specifically disclose the semiconductor structure, further including: a third isolation layer, formed on the gate structure and on the second isolation layer.
However, Anderson teaches forming a vertical transistor comprising a first isolation layer (e.g., spacer layer 106) (Anderson, Fig. 24, ¶0044), disposed between the gate structure and the substrate (102), a second isolation layer (e.g., 134) (Anderson, Fig. 24, ¶0070), formed on the first isolation layer (131), and a third isolation layer (e.g., 144) (Anderson, Fig. 24, ¶0075-¶0076) to form interconnect structure for the vertical transistor.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming isolation layers as taught by Anderson to have the semiconductor structure, further including: a third isolation layer, formed on the gate structure and on the second isolation layer in order to provide improved vertical transistor with reliable gate stack for the higher integration density (Anderson, ¶0035-¶0038, ¶0075, ¶0076).
Regarding Claim 22, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 11. Further, Yang discloses the semiconductor structure, wherein: the gate structure (e.g., 114 including spacers 126 and 132) (Yang, Fig. 1A, ¶0027-¶0032) includes a gate dielectric layer (110) formed on the sidewall surface of the channel pillar (108), a gate electrode layer (e.g., 112, TiN or TaN) (Yang, Fig. 1A, ¶0028) formed on the gate dielectric layer (110), wherein the top surface of the gate structure (e.g., a top surface of the structure 114 including spacers 126 and a top surface of the spacer 132) is coplanar (e.g., a top surface of the structure 114 including spacers 126 coplanar with a top surface of the gate dielectric layer 110) with a top surface of the gate dielectric layer (110) and is higher (e.g., a top surface of the spacer 132) than a top surface of the gate electrode layer (e.g., 112), but does not specifically disclose a work function layer, a gate electrode layer formed on the work function layer.
However, Anderson teaches forming a vertical transistor comprising a gate structure (140/142) (Anderson, Fig. 24, ¶0048-¶0069) that includes a work function layer (e.g., electrode layer 116 comprised of TiN ot TaN) (Anderson, Fig. 24, ¶0050), and a gate electrode layer (e.g., the silicide 126) (Anderson, Fig. 24, ¶0057) formed on the work function layer (116).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming isolated gate including a work function layer and a gate silicide layer as taught by Anderson to have the semiconductor structure, wherein the gate structure includes a work function layer, a gate electrode layer formed on the work function layer in order to provide improved vertical transistor with reliable gate stack having reduced gate electrode resistivity (Anderson, ¶0035-¶0038, ¶0057).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0308002 to Yang in view of Colinge (US 2015/0137067) and Anderson (US 2018/0331101) as applied to claim 7, and further in view of Park et al. (2019/0081180, hereinafter Park).
Regarding Claim 10, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 7. Further, Yang does not specifically disclose a third conductive structure, formed on the second portion of the gate structure. However, Park discloses a vertical transistor (Park, Fig. 4, ¶0004-¶0006, ¶0020-¶0040) comprising the semiconductor structure, and further including: a third conductive structure (e.g., 150) (Park, Fig. 4, ¶0039, ¶0069), formed on the second portion of the gate structure (120).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming interconnect structure including a gate contact plug as taught by Park to have the semiconductor structure, further including: a third conductive structure, formed on the second portion of the gate structure in order to provide improved vertical transistor with improved resistance (Park, ¶0004-¶0005, ¶0040, ¶0077).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0308002 to Yang in view of Colinge (US 2015/0137067) and Anderson (US 2018/0331101) as applied to claim 11, and further in view of Ohta et al. (US Patent No. 7,193,270, hereinafter Ohta).
Regarding Claim 21, Yang in view of Colinge and Anderson discloses the semiconductor structure according to claim 11. Further, Yang does not specifically disclose that the second isolation layer has a top surface lower than the top surface of the gate structure. However, Ohta teaches forming a semiconductor device comprising a vertical transistor (Ohta, Fig. 2, Col. 1, lines 65-67; Col. 2, lines 1-7; Col. 3, lines 20-67; Col. 4, lines 11-54; Col. 8, lines 24-67; Col. 10, lies 23-39) to achieve high-density integration of chips and high performance, wherein the vertical transistor comprises the gate structure including the gate insulating layer (23) (Ohta, Fig. 2, Col. 3, lines 20-36; Col. 4, lines 9-41; Col. 6, lines 47-60) and the gate electrode having a multi-layered film (e.g., 22a and 22b) formed in the second isolation layer (27), and the gate insulating layer (23) of the gate structure has a portion formed in the third isolation layer including the insulation layer (33) such that the second isolation layer (27) has a top surface lower than the top surface of the gate insulating layer (23) of the gate structure.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Yang/Colinge/Anderson by forming vertical transistor including the gate electrode in the second isolation layer having a top surface lower than a top surface of the gate insulating layer as taught by Ohta to have the semiconductor structure, wherein: the second isolation layer has a top surface lower than the top surface of the gate structure in order to provide improved vertical transistor having multi-layered gate structure to reduce leakage current and to reduce stresses applied to the channel and gate insulating layer, and thus to achieve high-density integration of chips and high performance (Ohta, Col. 1, lines 65-67; Col. 2, lines 1-7; Col. 3, lines 51-55; Col. 4, lines 16-22).
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891